                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

M & G USA CORPORATION,et a1.,1                                  Case No. 17-12307(BLS)

                  Debtors.                                     (Jointly Administered)

                                                           Obj. Deadline: October 29, 2018 at 4:00 p.m.(ET)
                                                           Hearing Date: November 7, 2018 at 10:00 a.m.(ET)




              THIRD QUARTERLY APPLICATION FOR COlVIPENSATION
             AND REIMBURSEMENT OF EXPENSES OF PACHULSHI STANG
               ZIEHL & 30NES LLP,AS CO-COUNSEL AND CONFLICTS
             COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
             FOR THE PERIOD FROM_MAY_l,2Q18_THROUGH_JULY 31,2018

Name of Applicant:                                       Pachulski Stang Ziehl &Jones LLP
Authorized to Provide Professional Services
                                                         Debtors and Debtors in Possession
to:
                                                         Nunc PNo Tunc to October 30, 2017 by order
Date of Retention:
                                                         signed November 30,2017
Period for which Compensation and                                                          2
                                                         May 1, 20.18 through July 31, 2018
Reimbursement is Sought:
Amount of Compensation Sought as Actual,
                                                         $208,943.00
Reasonable and Necessary:
Amount of Expense Reimbursement Sought                   ~ 12,235.26
as Actual, Reasonable and Necessary:
Rates are Higher than those Approved or
Disclosed at Retention? Yes     No
                                                         No
If yes, Total Compensation Sought Using
Rates Disclosed in Retention Application


' The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC (3236), M & G
Polymers USA, LLC(7593), M & G Finance Corporation (4230), M&G Waters USA,LLC(2195),
Mossi & Ghisolfi International S.a r.l. (1270), M&G Chemicals S.A.(N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Indo American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
2 The applicant reserves the right to include any time expended in the time period indicated above in future
applications) if it is not included herein.


DOGS DE:220206.1 54032/001
Compensation Sought in this Application
Already Paid Pursuant to a Monthly                         $57,450.80
Compensation Order but not yet Allowed:
Expenses Sought in this Application Already
Paid Pursuant to a Monthly Compensation                    $ 2,346.45
Order but not yet Allowed:
Number of Professionals Included in this
                                                           11
Application:
If Applicable, Number of Professionals in
this Application not Included in Staffing Plan             0
Approved by Client:
If Applicable, Difference Between Fees
Budgeted and Compensation Sought for this              ($29,057.00)
Period:
Number of Professionals Billing Fewer than                 6
15 Hours to the Case During this Period:

This is a:          monthly             x interim      final application.

                 The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.

                                        PRIOR APPLICATIONS FILED

  ~c~~~        Pt'~`1t}f~ ~[11'CT'~i~       k~~II~S~~'t~        ~~f~tICS~£;{~   .~~j?~31't}V~'L~   f'~~1~)T'f3~~C~
  ~+'i~@{~                                     ~'~C~            ~,~ ~~t~~~a         ~''EC~         ~'~~i CT1S~S
03/05/18     10/30/17 — 11/30/17            $243,369.00          $29,125.63     $243,369.00         $29,125.63
03/06/18     12/01/17 — 12/31/17            $183,773.00          $17,938.11     $183,773.00         $17,938.11
03/26/18     01/01/18 — 01/31/18            $162,408.00          $ 9,185.48     $162,408.00         $ 9,185.48
05/22/18     02/01/18 — 02/28/18            $106,150.00          $ 4,795.64     $106,150.00         $ 4,795.64
05/31/18     03/01/18 — 03/31/18            $180,169.00          $10,630.80     $180,169.00         $10,630.80
07/02/18     04/01/18 — 04/30/18            $ 49,685.50          $ 5,209.70     $ 49,685.50         $ 5,209.70
08/09/18     05/01/18 — 05/31/18            $ 71,813.50          $ 2,346.45     $ 57,450.80         $ 2,346.45
09/07/18     06/01/18 — 06/30/18            $ 60,808.50          $ 2,224.00     $ 48,646.80         $ 2,224.00
10/08/18     07/01/18 — 07/31/18            $ 76,321.00          $ 7,664.81         Pending            Pending




DOGS D~220206.1 54032/001                                  2
                                         PSZ&J PROFESSIONALS
                  --- -- ---          -- ----            -         —-
1~F~~i~~~ of I'rofe~s~onal       Positzc►~a o~ t~~c A~~~ica~~t,        Houz•ty            Total           Tr~tal
        ~riclivic~u~~l            I~iun~~er o~ ~'e~ar~ i~~ f~~~~t      I3iiliz~~          Hours     ~`v;t~~~e~ts~tiazz
                                  PQsitic~n, ~'ric~~• ~~~le~r~a~~       ~~~t~             Biliect
                               E:c~rienc~, ~r€'~t• t~~ t~~~atinin~ ' (inciu~in~
                                 ~1Cf'i15~' ~~ ~I'~1C~IC~y L~.I'~"r~ {}~   ~~1d17~,E'S~
                                             ~~}~T~IS~
                                                                                                          -- -- - -
Laura Davis Jones              Partner 2000; Joined Firm 2000;             $1,145.00       41.70        $47,746.50
                               Member of DE Bar since 1986
James E. O'Neill               Partner 2005; Member of DE Bar              $ 850.00        80.30        $68,255.00
                               since 2001; Member ofPA Bar
                               since 1985
William L. Ramseyer            Of Counsel 1989: Member of CA               $ 725.00        11.90        $ 8;627.50
                               Bar since 1980
Joseph M. Mulvihill            Associate 2015; Member of DE                $ 495.00       107.70        $53,311.50
                               Bar since 2014; Member ofPA
                               Bar since 2015
Karina K. Yee                  Paralega12000                               $   375.00       0.30        $ 112.50
Elizabeth C. Thomas            Paralega12016                               $   375.00      35.10        $13,162.50
Cheryl A. Knotts               Paralega12000                               $   350.00       6.40        $ 2,240.00
Sheryle L. Pitman              Case Management Assistant 2001              $   295.00       8.90        $ 2,625.50
Charles J. Bouzoukis           Case Management Assistant 2001              $   295.00      29.30        $ 8,643.50
Andrea R. Paul                 Case Management Assistant 2001              $   295.00       0.50        $ 147.50
Karen S. Neil                  Case Management Assistant 2003              $   295.00      13.80        $ 4,071.00

                                             Grand Total: $208,943.00
                                             Total Hours:     335.90
                                             Blended Rate: $ 622.04




DOCS DE220206.1 54032/001                                  3
                                  COMPENSATION BY CATEGORY

             Pro,~ect C.~~#e~o~•~es            WW_ _~         'Tt~fai Hours                  Fatal '~.c~
Asset Disposition                                                            0.70                $     541.50
Appeals                                                                     23.60                $ 17,218.50
Bankruptcy Litigation                                                      178.80                $118,153.50
Case Administration                                                         31.50                $ 10,081.00
Claims Admin/Objections                                                      2.90                $ 3,060.50
Compensation of Professional                                                21.70                $ 13,809.50
Compensation of Prof/Others                                                 27.60                $ 12,609.00
Executory Contracts                                                          3.10                $ 2,161.00
Financial Filings                                                            1.90                $ 1,135.50
Financing                                                                   23.40                $ 15,920.50
Plan &Disclosure Statement                                                  13.80                $ 10,069.00
Retention of Pro£/Others                                                     2.80                $ 1,468.00
Stay Litigation                                                              1.90                $ 1,437.50
Tax Issues                                                                   2.20                $ 1,278.00




                                          EXPENSE SUMMARY

     Ft~jci~se CE~tego~~~T                         ~~~~~ice ~'rat~icter                             ~ 'I`otai
                                                     (a~~~p~~lic~~3ie}                              ~~ en~e~;
Auto Travel Expense                Eagle Transportation                                              $ 107.00
Conference Call                    AT&T Conference Call; CourtCall                                   $1,082.50
Delivery/Courier Service           Advita                                                            $1,437.22
Legal Research                     Lexis/Nexis                                                       $ 13.10
Outside Services                   Roadrunner Express                                                $ 89.60
Court Research                     Pacer                                                             $1,591.40
Reproduction Expense                                                                                 $1,825.20
Reproduction/ Scan Copy                                                                              $3,307.60
Overtime                           A. Bader                                                          $ 31,34
Transcript                         Reliable Companies                                                $2,750.30




3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOGS D~:220206.1 54032/001                              4
                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

M & G USA CORPORATION,et al.,l                                 Case No. 17-12307(BLS)

                  Debtors.                                     (Jointly Administered)

                                                           Obj. Deadline: October 29,2018 at 4:00 p.m.(ET)
                                                           Hearing Date: November 7, 2018 at 10:00 a.m.(ET)




              THIRD QUARTERLY APPLICATION FOR COMPENSATION
             AND REIMBURSElWIENT OF EXPENSES OF PACHULSHI STANG
               ZI~HL &JONES LLP,AS CO-COUNSEL AND CONFLICTS
             COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
             FOR THE PERIOD FROlbI MAY 1, 2018 THROUGH JULY 31,2018

                  Pursuant to sections 330 and 331 of Title 11 ofthe United States Code (the

"Bankruptcy Code"), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

"Bankruptcy Rules"), and the Court's "Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals," signed on or about November 30, 2017 (the

"Administrative Order"), Pachulski Stang Ziehl &Jones LLP ("PSZ&J" or the "Firm"), co-

counsel and conflicts counsel for the debtors and debtors in possession ("Debtors"), hereby

submits its Third Quarterly Application for Compensation and for Reimbursement of Expenses

for the Period from May 1, 2018 through July 31, 2018 (the "Application")




' The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC(3236), M & G
Polymers USA,LLC(7593), M & G Finance Corporation (4230), M&G Waters USA,LLC(2195),
Mossi & Ghisolfi International S.a r.L (1270), M&G Chemicals S.A.(N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Indo American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.


DOCS DE220206.1 54032/001
                 By this Application PSZ&J seeks an interim allowance of compensation in the

amount of $208,943.00 and actual and necessary expenses in the amount of$12,235.26 for a

total allowance of $221,178.26 and payment of the unpaid amount of such fees and expenses for

the period May 1, 2018 through July 31, 2018 (the "Interim Period"). In support of this

Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On October 24, 2017, Debtor M&G Polymers USA,LLC filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on October 30, 2017,

each of the other Debtors commenced chapter 11 cases before this Court. The Debtors continue

in possession oftheir property and continue to operate and manage their businesses as debtors in

possession pursuant to sections 1107(a) and 1108 ofthe Bankruptcy Code. No trustee or

examiner has been appointed in the Debtors' chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          On or about November 30, 2017, the Court signed the Administrative

Order, authorizing certain professionals ("Professionals") to submit monthly applications for

interim compensation and reimbursement for expenses, pursuant to the procedures specified

therein. The Administrative Order provides, among other things, that a Professional may submit

monthly fee applications. If no objections are made within twenty-one(21) days after service of

the monthly fee application the Debtors are authorized to pay the Professional eighty percent

(80%)of the requested fees and one hundred percent(100%)of the requested expenses.



Docs D~:aaoao~.i s4o3aiool                            2
Beginning with the period ending on January 31, 2018, at three-month intervals, each of the

Professionals will file and serve an interim fee application for compensation and reimbursement

of expenses sought in its monthly fee applications for that period. All fees and expenses paid are

on an interim basis until final allowance by the Court.

                 4.         Attorneys retained pursuant to sections 327 or 1103 of the Bankruptcy

Code must comply with certain requirements of the United States Trustee's Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. §330 by Attorneys in Larger Chapter 11 Cases (the "Revised UST Guidelines"). The

Office of the United States Trustee has promulgated forms to aid in compliance with the Revised

UST Guidelines. Charts and tables based on such forms are attached hereto as exhibits and filled

out with data to the extent relevant to these cases: Exhibit "A", Customary and Comparable

Compensation Disclosures with Fee Applications; Exhibit "B", Summary of Timekeepers

Included in this Fee Application, Exhibit "C-1", Budget; Exhibit "C-2", Staffing Plan; Exhibit

"D-1", Summary of Compensation Requested by Project Category; Exhibit "D-2", Summary of

Expense Reimbursement Requested by Category; and Exhibit "E", Summary Cover Sheet of Fee

Application.

                 5.         The retention ofPSZ&J, as co-counsel and conflicts counsel for the

Debtors, was approved effective as of October 30, 2017 by this Court's "Order Pursuant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Co-Counsel and Conflicts Counsel for the Debtors and Debtors in Possession Nunc



DOCS D~220206.1 54032/001                            3
PNo Tunc to the Petition Date," signed on or about November 30, 2017(the "Retention Order").

The Retention Order authorized PSZ&J to be compensated on an hourly basis and to be

reimbursed for actual and necessary out-of-pocket expenses.

                      PSZ&J's APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                   Compensation Paid and Its Source

                6.          The monthly fee applications (the "Monthly Fee Applications")for the

periods May 1, 2018 through July 31, 2018 of PSZ&J have been filed and served pursuant to the

Administrative Order.

                 7.         On August 9, 2018,PSZ&J filed its Seventh Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl &Jones LLP, as Co-

Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period from

May 1, 2018 through May 31, 2018 (the "Seventh Monthly Fee Application") requesting

$71,813.50 in fees and $2,346.45 in expenses. Pursuant to the Administrative Order,PSZ&J has

been paid $57,450.80 of the fees and $2,346.45 of the expenses requested in the Seventh

Monthly Fee Application. A true and correct copy ofthe Seventh Monthly Fee Application is

attached hereto as Exhibit F.

                 8:         On September 7, 2018,PSZ&J filed its Eighth Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl &Jones LLP, as Co-

Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period from

June 1, 2018 through June 30, 2018 (the "Eighth Monthly Fee Application") requesting

$60,808.50 in fees and $2,224.00 in expenses. PSZ&J has not received any payment of fees or


DOCS DE220206.1 54032/001                           4
expenses requested in the Eighth Monthly Fee Application. A true and correct copy of the

Eighth Monthly Fee Application is attached hereto as Exhibit G.

                 9.          On October 8, 2018,PSZ&J filed its Ninth Monthly Application for

Compensation and Reimbursement of Expenses of Pachulslci Stang Ziehl &Jones LLP, as Co-

Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period from

July 1, 2018 through July 31, 2018 (the "Ninth Monthly Fee Application") requesting

$76,321.00 in fees and $7,664.81 in expenses. The Ninth Monthly Fee Application is pending.

A true and correct copy ofthe Ninth Monthly Fee Application is attached hereto as Exhibit H.

                 10.         The Monthly Fee Applications covered by this Application contain

detailed daily time logs describing the actual and necessary services provided by PSZ&J during

the periods covered by such applications as well as other detailed information required to° be

included in fee applications.

                                              Requested Relief

                 11.         By this Application, PSZ&J requests that the Court approve payment of

one-hundred percent(100%)of the fees and expenses incurred by PSZ&J during the Interim

Period of May 1, 2018 through July 31, 2018.

                 12.         At all relevant times, PSZ&J has not represented, and does not represent,

any party having an interest adverse to the case.

                 13.         All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtors.




DOCS DE220206.1 54032/001.                            J
                 14.         PSZ&J has received no payment and no promises for payment from any

source other than from the Debtors for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners ofPSZ&J for the

sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtors during the year prior to the Petition Date in the amount of $200,000,

in connection with the preparation of initial documents and its prepetition representation ofthe

Debtors. Upon final reconciliation of the amount actually expended prepetition, any balance

remaining from the prepetition payments to PSZ&J was credited to the Debtors and utilized as

PSZ&J's retainer to apply to postpetition fees and expenses pursuant to the compensation

procedures approved by this Court in accordance with the Bankruptcy Code.

                  15.        The professional services and related expenses for which PSZ&J requests

interim allowance of compensation and reimbursement of expenses were rendered and incurred

in connection with this case in the discharge of PSZ&J's professional responsibilities as

attorneys for the Debtors in these chapter 11 cases. PSZ&J's services have been necessary and

beneficial to the Debtors and their estates, the Committee, creditors and other parties in interest.

                  16.        In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a)the complexity of the case,(b)the time expended,(c)the nature and extent

of the services rendered,(d)the value of such services, and (e)the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover,PSZ&J has reviewed the




DOCS DE:220206.1 54032/001                            6
requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                                          Statement from PSZ&J

                 17.         Pursuant to the Appendix B Guidelines for Reviewing Application for

Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys in

Larger Chapter 11 Cases, PSZ&J responds to the following questions regarding the Application:

Question                                          Yes     No       Additional Etplanation or
                                                                   Clarification
Did you agree to any variations from, or                  No
alternatives to, your standard or customary
billing rates, fees or terms for services
pertaining to this engagement that were
provided during the application period? If
so, please explain.
If the fees sought in this fee application as                      N/A
compared to the fees budgeted for the
time period covered by this fee application
higher by 10% or more, did you discuss
the reasons for the variation with the
client?
Have any of the professionals included in                 No
this fee application varied their hourly rate
based on the geographic location ofthe
bankruptcy case?
Does the fee application include time or      Yes                  1.60 hours were spent
fees related to reviewing or revising time                         reviewing/revising invoices in
records or preparing, reviewing, or                                connection with preparation offee
revising invoices?                                                 applications for a total of $560.00
Does this fee application include time or                 No
fees for reviewing time records to redact
any privileged or other confidential
information? If so, please quantify by
hours and fees.




DOCS DE:220206.1 54032/001                           7
If the fee application includes any rate                i. Yes    N/A
increases since retention in these Cases:               ii. Yes
    i.       Did your client review and
             approve those rate increases in
             advance?
    ii.      Did your client agree when
             retaining the law firm to accept
             all future rate increases? If not,
             did you inform your client that
             they need not agree to
             modified rates or terms in
             order to have you continue the
             representation, consistent with
             ABA Formal Ethics Opinion
             11-458?

                 WHEREFORE,PSZ&J respectfully requests that the Court enter an order, in the

form attached hereto, providing that an interim allowance be made to PSZ&J for the period from

May 1, 2018 through July 31, 2018 in the sum of $208,943.00 as compensation for necessary

professional services rendered, and actual and necessary expenses in the amount of $12,235.26

for a total of $221,178.26; that the Debtors be authorized and directed to pay to PSZ&J the

outstanding amount of such sums; and for such other and further relief as may be just and proper.

Dated: October          , 2018           PACHULSKI STANG ZIEHL &JONES LLP



                                         Laura ~a`vis Jones(DE Bar No. 2436)
                                         James E. O'Neill(DE Bar No. 4042)
                                         Joseph M. Mulvihill(DE Bar No. 6061)
                                         919 N. Market Street, 17t"Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Telephone: (302)652-4100
                                         Facsimile:    (302)652-4400

                                         Co-Counsel and Conflicts Counsel for the
                                         Debtors and Debtors in Possession




DOCS DF,220206.1 54032/001                         g
                                             VERIFICATION

STATE OF DELAWARE

COUNTY OF NEW CASTLE


                 Laura Davis Jones, after being duly sworn according to law, deposes and says:

                 a)         I am a partner with the applicant law firm Pachulski Stang Ziehl &Jones

LLP, and have been admitted to appear before this Court.

                 b)         I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals ofPSZ&J.

                 c)         I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about November 30,

2017, and submit that the Application substantially complies with such Rule and Order.




                                                                    Laura Davis Jones

SWORN AND SUBSCRI                     ~.~`'
before me thisday of                       ,2018          ~~~~~~~ P OT Ts~~~i~
                                                                             i
                                                      `~~~~o~Mtss~o,o ~%~
                                                         Q ov           5 2•.
       ~~~, F,~~                                     =     a g ~c.'~'p~ 5 2p2v:w
Notary Public
My Commission Expires:                                   ~~~i//s~q ~EI 0~`O`\`~`~




DOCS DE:2202061 54032/001
